DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 15 January 2021. Claims 1-2, 4, 6, 8-11, 13, 15-18, 20 and 23-25 are pending and examined. Claims 1, 8 and 15 are currently amended. Claims 3, 5, 7, 12, 14, 19 and 21-22 are canceled.
Response to Amendment
The Amendment filed 06 January 2021 has been entered. Claims 1-2, 4, 6, 8-11, 13, 15-18, 20 and 23-25 remain pending in the application. Regarding the Final Office Action mailed on 18 October, 2020, applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(b) rejections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 06 January 2021, with regard to the rejections of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art does not teach or suggest “determining the end lateral state by calculating the time to reach target lane center from the initial lateral offset 
Lee teaches the time to complete a lane change maneuver is related to lateral acceleration (col 6, lines 1-6) and the deviation, i.e. initial lateral offset (col 11, lines 28-38). Lee also teaches calculating initial lateral speed (col 8, equation 26, equations 31-34), i.e. “determining the end lateral state by calculating the time to reach target lane center from the initial lateral offset and the initial lateral speed”. Lee further teaches a lane change path should finish at the center of the destination lane and align with the lane in the first and second order derivatives (col 4, lines 61-67), i.e. the end lateral offset is zero and lateral offset speed is zero. Further, in col 8, equation 32, the end-state lateral offset is L, i.e. zero offset from the target lane center, and the first derivative of lateral offset is zero, i.e. end-state lateral speed is zero. Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Claims 8 and 15 recite similar languages as claim 1 and are rejected for the same reasons above.
With respect to the dependent claims 2, 4, 6, 9-11, 13, 16-18, 20 and 23-25, the Applicant provides no additional arguments other than their dependency from the independent claims 1, 8 and 15. Because independent claims 1, 8 and 15 are not allowable, dependent claims 2, 4, 6, 9-11, 13, 16-18, 20 and 23-25 are not allowable.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8-11, 13, 15-18, 20 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 recite “…wherein the end lateral state includes the end lateral offset is zero and the end lateral offset speed is zero” while “the end lateral offset speed is zero” is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph is para 0057 of the Specification which has “…it is also assumed that the end lateral speed is 0…” while the “lateral speed” is not the same as “lateral offset speed”. Therefore the amended claims introduced NEW MATTER and are rejected under 35 USC 112(a).
Claims 2, 4, 6, 9-11, 13, 16-18, 20, and 23-25 are rejected by virtue of the dependency on previously rejected claims.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6, 8-11, 13, 15-18, 20 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 8 and 15 recite “…an initial value of the first polynomial function is equal to an initial lateral offset of the obstacle…” and “…wherein the end lateral state includes the end lateral offset is zero and the end lateral offset speed is zero…” which is ambiguous. It is not clear how the “lateral offset” is defined and what object is used as a reference to determine the “lateral offset”. Therefore the claims are indefinite and are rejected under 35 USC 112(b). The claim was interpreted as “…lateral offset relative to the lane center line…” by the examiner for the purpose of examination. 
Claim 1, 8 and 15 recite “…determining the end lateral state by calculating the time to reach target lane center from the initial lateral offset and the initial lateral speed” which is ambiguous. It is not clear if the limitation means “determining the end lateral state by calculating the time to reach target lane center from the initial lateral offset and also by calculating the initial lateral speed” OR “determining the end lateral state by calculating the time to reach target lane center, the calculation uses the initial lateral offset and the initial lateral speed”. Therefore the claim is indefinite and rejected under 35 USC 112(b). The claim was interpreted as “…“determining the end lateral state by calculating the time to reach target lane center from the initial lateral offset and also by calculating the initial lateral speed” by the examiner for the purpose of examination. 
Claim 1, 8 and 15 recite “the initial lateral speed” (Claim 1, line 3 from the bottom of page 2; claim 8 and claim 15: same limitation as claim 1), “the end lateral state”, “the time”, “the end lateral offset” and “the end lateral offset speed”, which lack antecedent basis. 
Claims 8 and 15 recite “b) a first derivative of the first polynomial function is equal to the initial lateral speed of the obstacle, and c) the second derivative of the first polynomial function is equal to the initial acceleration of the obstacle... ” It is not clear how “a first derivative of the first polynomial function” can be equal to “the initial lateral speed” since a function represents variables at multiple timings while initial lateral speed is just for one single point in time. Similarly, it is not clear how “the second derivative of the first polynomial function” can be equal to “the initial acceleration”. Further, “the second derivative of the first polynomial function” should be the lateral acceleration, while the claim recites “the initial acceleration”. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claims have been interpreted by the examiner as “an initial value of the first derivative of... and an initial value of the second derivative”.
Claims 2, 4, 6, 9-11, 13, 16-18, 20, and 23-25 are rejected by virtue of the dependency on previously rejected claims.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-11, 13, 15-18, 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Herman (DE102017118651 as evidenced by WO2019034514, hereinafter Herman), in view of Lee (US Patent No. 9227632, hereinafter Lee), further in view of Bonarens (US20170186322, hereinafter Bonarens) and furthest in view of Nakamura (US20090037064, hereinafter Nakamura).
As to Claim 1, 8 and 15, Herman teaches a computer-implemented method, a non-transitory machine-readable medium and a system for predicting a trajectory of an obstacle during autonomous driving, the method comprising:
predicting that an obstacle is moving from a starting point to an end point based on
perception data generated through perceiving a driving environment of an autonomous driving vehicle (ADV) driving within a lane (Herman, page 6, lines 3-10 from bottom teaches predicting the other vehicle moving from the hard shoulder to the lane used by the host vehicle; page 7, lines 5-6 teaches perception module and trajectory prediction module; Fig. 2); and
controlling the ADV to move in view of the predicted trajectory of the obstacle (Herman, page 7, lines 5-9 teaches predicted trajectory; lines 3-10 from bottom teaches controlling the ADV; page 8, lines 5-11).
Herman further teaches a processor and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Herman, page 4, lines 6-8 teaches a computer program product comprising computer-executable program code instructions configured to execute the method) and 
predicting the trajectory of the obstacle (Herman, Fig. 2, page 6, last paragraph), and
	Herman does not teach 
generating a longitudinal movement trajectory of the obstacle from the starting point to the end point in view of a shape of the lane; 
generating a lateral movement trajectory from the starting point to the end point; 
the generating the lateral movement trajectory of the obstacle from the starting point to the end point further comprising: determining the end lateral state by calculating the time 
combining the longitudinal movement trajectory and the lateral movement trajectory to 
generate a predicted trajectory predicting how the obstacle is to move.
	However, in the same field of endeavor, Lee teaches a vehicle path generation that
generates a longitudinal movement trajectory from the starting point to the end point in
view of a shape of the lane (Lee, col 6, lines 10-25 teaches path generation is defined as the vehicle position at time t, with lane width and roadway geometry taken into consideration); 
generates a lateral movement trajectory from the starting point to the end point (Lee, col 6, lines 10-35); 
the generating the lateral movement trajectory of the obstacle from the starting point to the end point further comprising: determining the end lateral state by calculating the time to reach target lane center from the initial lateral offset and the initial lateral speed (Lee, col 6, lines 1-6 teaches time to complete a lane change maneuver related to lateral acceleration; col 11, lines 28-38 teaches time to reach lane center related to the deviation, i.e. initial lateral offset; col 8, equation 26 teaches calculating initial lateral speed, also see equations 31-34), wherein the end lateral state includes the end lateral offset is zero and the end lateral offset speed is zero (Lee, col 4, lines 61-67 teaches a lane change path should finish at the center of the destination lane and align with the lane in the first and second order derivatives; also see col 8, equations 31-34);

generate a predicted trajectory predicting how the obstacle is to move (Lee, col 7, lines 1-10 teaches combining longitudinal and lateral movement trajectory to generate predicted trajectory) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method, medium and system for predicting a trajectory of an obstacle during autonomous driving as taught by Herman to include a vehicle path generation that generates a longitudinal movement trajectory from the starting point to the end point in
view of a shape of the lane; generates a lateral movement trajectory from the starting point to the end point; combines the longitudinal movement trajectory and the lateral movement trajectory to 
generate a predicted trajectory predicting how the obstacle is to move as taught by Lee to reduce the collision danger by adjusting the speed of vehicle in advance with the knowledge of predicted trajectory of the obstacles (Herman, page 8 last paragraph-page 9 first paragraph). 
	Herman modified by Lee does not teach 
determining an initial longitudinal state and an end longitudinal state of the generated longitudinal movement trajectory, the end longitudinal state including an end longitudinal speed, wherein the initial longitudinal state and the end longitudinal state are used as constraints to a second polynomial function used to optimize a shape of the longitudinal movement trajectory;
generating the lateral movement trajectory including optimizing a shape of the lateral movement trajectory using a first polynomial function, wherein the first polynomial function is a quintic polynomial function that satisfies at least one of the following set of initial lateral constraints a) an initial value of a first polynomial function is equal to an initial lateral offset of the obstacle, b) an initial value of a first derivative of the first polynomial function is equal to the 
However, in the same field of endeavor, Bonarens teaches the above limitations (Bonarens, para 0035 teaches longitudinal and lateral trajectory can be expressed as polynomials, the lateral trajectory is expressed as a quintic function, initial offset, speed and acceleration as derivative of the first polynomial function at initial time; para 0041 teaches current longitudinal speed;  para 0042 teaches longitudinal acceleration, speed at the end of the lane change; para 0041-0045 teaches using boundary conditions to calculate the coefficients for the polynomials; also see para 0014-0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method, medium and system for predicting a trajectory of an obstacle during autonomous driving as taught by Herman and modified by Lee to include the above limitations as taught by Bonarens to reduce the collision danger by adjusting the speed of vehicle in advance with the knowledge of predicted trajectory of the obstacles (Herman, page 8 last paragraph-page 9 first paragraph).
Herman modified by Lee and Bonarens does not teach if a maximum curvature of the lane is greater than a threshold, a speed at a point of the maximum curvature is calculated and used as the end longitudinal speed.
However, in the same field of endeavor, Nakamura teaches the above limitation (Nakamura, para 0059-0062, Fig. 6, Fig 9: S102-106 teaches calculating radius of each node and the speed at each node; para 0035 teaches presence or absence of a curved road, i.e., a threshold for differentiating curved road and straight road and for a curved road, target speed calculation for each node of the curved road; para 0048 teaches the vehicle decelerated to safely enter a curved road which suggests no deceleration needed when no curved road ahead, i.e. keep current speed for straight road with no curves ahead; para 0049 teaches the host vehicle passes the curved road at a constant speed, i.e. the speed at the maximum curvature is the end longitudinal speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method, medium and system as taught by Herman and modified by Lee and Bonarens to include the above limitation as taught by Nakamura to determine the coefficients of the predicted trajectory (Bonarens, para 0044).
As to Claims 2, 9 and 16, Herman in view of Lee, Bonarens and Nakamura teaches the method of claim 1, the non-transitory machine-readable medium of claim 8 and the data processing system of claim 15. 
Lee further teaches the longitudinal movement trajectory and the lateral movement trajectory are optimized to generate smooth trajectories in view of a current heading direction of the obstacle (Lee, col 6, lines 10-35 teaches combining longitudinal and lateral trajectories in view of heading angle of the moving vehicle to get the trajectory; col 7, lines 1-15 teaches combing longitudinal and lateral trajectories get the trajectory).
As to Claims 4, 11 and 18, Herman in view of Lee, Bonarens and Nakamura teaches the method of claim 1, the non-transitory machine-readable medium of claim 8 and the data processing system of claim 15.
Bonarens further teaches the method further comprising: 
determining a set of end lateral states associated with the end point based on the current states of the obstacle, wherein the initial lateral states and the end lateral states are utilized as a first set of constraints of the first polynomial function to optimize the lateral movement trajectory Bonarens, para 0045 teaches transversal speed at the end of the lane change; para 0041-0045 teaches using boundary conditions to calculate the coefficients for the polynomials).
As to Claim 6, 13 and 20, Herman in view of Lee, Bonarens and Nakamura teaches the method of claim 1, the non-transitory machine-readable medium of claim 8 and the data processing system of claim 19. 
Bonarens further teaches wherein the second polynomial function is a quartic polynomial function (Bonarens, para 0035 teaches longitudinal movement trajectory expressed as a polynomial function, which can be a quartic polynomial function).
As to Claims 10 and 17, Herman in view of Lee, Bonarens and Nakamura teaches the non-transitory machine-readable medium of claim 8 and the data processing system of claim 15.
Bonarens further teaches the first polynomial function is a quintic polynomial function (Bonarens, para 0035 teaches trajectory can be expressed as polynomials).
As to claims 23, 24 and 25, Herman in view of Lee, Bonarens and Nakamura teaches the method of claim 1, the machine-readable medium of claim 8 and the data processing system of claim 15. 
Nakamura further teaches wherein if the maximum curvature of the lane is less than the threshold, a current speed of the obstacle is used as the end longitudinal speed (Nakamura, para 0035 teaches presence or absence of a curved road, i.e., a threshold for differentiating curved road and straight road and for a curved road, target speed calculation for each node of the curved road; para 0048 teaches the vehicle decelerated to safely enter a curved road which suggests no deceleration needed when no curved road ahead, i.e. keep current speed for straight road with no curves ahead).
  
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667